 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11 SHARON GONZALES, an individual,                      Case No.: 1:17-cv-00806-DAD-JLT

12                Plaintiff,                            ORDER AFTER NOTICE OF
                                                        SETTLEMENT
13         v.
                                                        (Doc. 43)
14 MACY'S CORPORATE SERVICES, and
   DOES 1 through 100 inclusive,
15
                Defendants.
16

17         The parties report they had come to terms of settlement. (Doc. 43.) They indicate they will
18 seek dismissal of the action within 30 days. Id. at 1. Thus, the Court ORDERS:

19         1.     The stipulation to dismiss the action SHALL be filed no later than November 15,

20 2019; and

21         2.     All pending dates, conferences and hearings are VACATED.

22 The parties are advised that failure to comply with this order may result in the Court

23 imposing sanctions, including the dismissal of the action.

24

25 IT IS SO ORDERED.

26      Dated:   October 18, 2019                           /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
27

28
